Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Qihui Huang appeals the district court’s order denying her motion to reconsider the court’s order dismissing her complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Huang v. Wilcher, No. 8:09-cv-00151-DCK (D.Md. Apr. 6, 2010). We strike Huang’s appendix, her joint appendix, her supplemental informal opening brief, and her reply brief. We also grant Huang’s motion to “withdraw or destroy” a purportedly confidential letter Huang has attempted to file with the court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.